Exhibit 10.2

 

June 28, 2005

 

Leo M. Flanagan, Jr.

c/o  Brittain & Ketcham, et al.

85 Market Street

Elgin, IL  60123

 

Dear Mr. Flanagan:

 

In connection with the anticipated merger (the “Merger”) of EFC Bancorp, Inc.
(the “Company”) with and into MAF Bancorp, Inc. (the “Purchaser”) as
contemplated by the Agreement and Plan of Reorganization by and between the
Purchaser and the Company (the “Merger Agreement”), the Company, EFS Bank (the
“Company Bank”) and you hereby enter into this agreement (this “Agreement”). 
Capitalized terms used but not otherwise defined in this Agreement shall have
the meaning set forth in the Merger Agreement.

 


1.                                     OPTIONS.  PRIOR TO DECEMBER 31, 2005, YOU
MAY EXERCISE ANY AND ALL VESTED OPTIONS FOR THE PURCHASE OF COMPANY COMMON STOCK
(THE “OPTIONS”) THAT YOU HOLD AS OF THE DATE HEREOF AND, WITH RESPECT TO ANY
SUCH OPTIONS THAT ARE “INCENTIVE STOCK OPTIONS” WITHIN THE MEANING OF
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
SUBJECT TO ANY RESTRICTIONS ON SALE PURSUANT TO APPLICABLE LAW, SELL THE SHARES
OF THE COMPANY’S COMMON STOCK UNDERLYING SUCH OPTIONS, SUCH THAT ALL INCOME FROM
SUCH EXERCISE SHALL BE INCLUDED IN YOUR GROSS INCOME FOR 2005.  FOR THE
AVOIDANCE OF DOUBT, AND NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ANY
INCOME THAT YOU DERIVE FROM THE EXERCISES OF THE OPTIONS (AND SALE OF THE
UNDERLYING SHARES) AS SET FORTH IN THE PRECEDING SENTENCE SHALL NOT BE TAKEN
INTO ACCOUNT IN COMPUTING ANY BENEFITS UNDER ANY PLAN, PROGRAM OR ARRANGEMENT OF
MID AMERICA BANK (THE “PURCHASER BANK”), THE PURCHASER, THE COMPANY BANK, THE
COMPANY OR THEIR AFFILIATES.


 


2.                                     2005 CHANGE IN CONTROL AGREEMENT
PAYMENT.  PRIOR TO DECEMBER 23, 2005, THE COMPANY BANK SHALL PAY TO YOU AN
AMOUNT EQUAL TO THE AMOUNT SET FORTH ON EXHIBIT A (THE “2005 CHANGE IN CONTROL
AGREEMENT PAYMENT”).  FOR THE AVOIDANCE OF DOUBT, AND NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE 2005 CHANGE IN CONTROL AGREEMENT PAYMENT SHALL NOT
BE TAKEN INTO ACCOUNT IN COMPUTING ANY BENEFITS UNDER ANY PLAN, PROGRAM OR
ARRANGEMENT OF THE PURCHASER BANK, THE PURCHASER, THE COMPANY BANK, THE COMPANY
OR THEIR AFFILIATES.


 


3.                                     2005 SUPPLEMENTAL EXECUTIVE RETIREMENT
AGREEMENT PAYMENT.  PRIOR TO DECEMBER 23, 2005, THE COMPANY BANK SHALL PAY TO
YOU: AN AMOUNT EQUAL TO THE AMOUNT SET FORTH ON EXHIBIT A AS THE “2005
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT PAYMENT.”  FOR THE AVOIDANCE OF
DOUBT, AND NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE 2005
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT PAYMENT SHALL NOT BE TAKEN INTO
ACCOUNT IN COMPUTING ANY BENEFITS UNDER ANY PLAN, PROGRAM OR ARRANGEMENT OF THE
PURCHASER BANK, THE PURCHASER, THE COMPANY BANK, THE COMPANY OR THEIR
AFFILIATES.

 

--------------------------------------------------------------------------------


 


4.                                     EXECUTIVE SPLIT DOLLAR LIFE INSURANCE.


 


(A)                                SUPPLEMENTAL LIFE/SPLIT DOLLAR PLAN.
 EFFECTIVE AS OF THE DATE HEREOF, THE COMPANY BANK’S SUPPLEMENTAL LIFE/SPLIT
DOLLAR PLAN AND EACH SPLIT DOLLAR POLICY ENDORSEMENT THEREUNDER (COLLECTIVELY,
“SL/SD PLAN”) IS AMENDED HEREBY TO PROVIDE THAT (A) THE AGGREGATE AMOUNT OF
DEATH BENEFIT PROCEEDS WHICH MAY BE PAID TO YOUR BENEFICIARIES SHALL NOT EXCEED
THE LESSER OF: (I) THE THREE TIMES BASE SALARY AMOUNT (DEFINED TO MEAN YOUR
CURRENT BASE SALARY AS OF THE DATE OF THIS LETTER, MULTIPLIED BY THREE (3),
(II) THE SUM OF AMOUNTS SHOWN AS THE MAXIMUM DOLLAR AMOUNT OF EACH OF THE
ENDORSEMENTS TO WHICH YOU ARE A PARTY (THE “MAXIMUM DOLLAR AMOUNT”), OR
(III) THE AMOUNT BY WHICH THE AGGREGATE DEATH BENEFITS PAYABLE UNDER ALL
POLICIES MAINTAINED UNDER THE PLAN FOR THE PURPOSE OF INSURING YOUR LIFE EXCEEDS
THE AGGREGATE CASH VALUE OF SUCH POLICIES IMMEDIATELY PRIOR TO YOUR DEATH,  AND
(B) THE PLAN MAY BE AMENDED OR TERMINATED FOLLOWING THE EFFECTIVE TIME, PROVIDED
PURCHASER MAINTAINS, OR CAUSES PURCHASER BANK TO MAINTAIN, IN FULL FORCE AND
EFFECT A LIFE INSURANCE POLICY OR POLICIES (WHICH NEED NOT BE ONE OR MORE
POLICIES ESTABLISHED UNDER THE SL/SD PLAN) INSURING YOUR LIFE WHICH PROVIDE AN
AGGREGATE DEATH BENEFIT PAYABLE TO YOUR BENEFICIARY OR BENEFICIARIES EQUAL TO
THE LESSER OF THE THREE TIMES BASE SALARY AMOUNT OF THE PARTICIPANT OR THE
MAXIMUM DOLLAR AMOUNT.


 


5.                                     TERMINATION OF THE PRIOR AGREEMENTS;
AGREEMENT TO REMAIN EMPLOYED THROUGH EFFECTIVE TIME.  YOU HEREBY AGREE THAT, IN
CONSIDERATION FOR ENTERING INTO THIS AGREEMENT, EFFECTIVE AS OF THE DATE HEREOF,
THE CHANGE IN CONTROL AGREEMENT BY AND BETWEEN THE COMPANY AND YOU, EFFECTIVE AS
OF APRIL 3, 1998, AS AMENDED AS OF FEBRUARY 15, 2005, AND THE CHANGE IN CONTROL
AGREEMENT BY AND BETWEEN THE COMPANY BANK AND YOU, EFFECTIVE AS OF APRIL 3,
1998, (THE “PRIOR AGREEMENTS”) SHALL BE NULL AND VOID AND NO PERSON OR ENTITY
SHALL BE OBLIGATED TO PAY TO YOU OR ANY PERSON ANY AMOUNTS IN RESPECT OF THE
PRIOR AGREEMENTS.  FURTHER, IN CONSIDERATION OF THE BENEFITS CONFERRED UPON YOU,
THE COMPANY AND THE COMPANY BANK PURSUANT TO THIS AGREEMENT, YOU HEREBY AGREE
NOT TO TERMINATE YOUR EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES
PRIOR TO THE EFFECTIVE TIME, AND, PRIOR TO THE EFFECTIVE TIME, THE COMPANY
AGREES NOT TO TERMINATE YOUR EMPLOYMENT WITH THE COMPANY OR ITS SUBSIDIARIES
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER.  YOU HEREBY REPRESENT AND
WARRANT THAT, BUT FOR THE BENEFIT PLANS AND AGREEMENTS OF OR WITH THE COMPANY OR
THE COMPANY BANK THAT ARE SPECIFICALLY REFERRED TO HEREIN, ANY TAX-QUALIFIED
PENSION PLANS OR INSURED WELFARE BENEFIT PLANS OF THE COMPANY BANK AND YOUR
RIGHTS IN RESPECT OF OUTSTANDING STOCK OPTIONS AND RESTRICTED STOCK IN RESPECT
OF COMPANY COMMON STOCK UNDER THE COMPANY’S STOCK COMPENSATION PLANS, YOU ARE
NOT ENTITLED TO OR ELIGIBLE FOR ANY OTHER PAYMENTS OR BENEFITS UNDER ANY PLANS,
AGREEMENTS OR ARRANGEMENTS OF OR WITH THE COMPANY OR THE COMPANY BANK AND HEREBY
WAIVE ANY RIGHTS WITH RESPECT THERETO, INCLUDING THE COMPANY BANK SUPPLEMENTAL
EXECUTIVE RETIREMENT AGREEMENT.


 


6.                                     WITHHOLDING AND REDUCTION.  THE COMPANY
OR COMPANY BANK WILL WITHHOLD AND DEPOSIT ALL FEDERAL, STATE AND LOCAL INCOME
AND EMPLOYMENT TAXES THAT ARE OWED WITH RESPECT TO ALL AMOUNTS PAID OR BENEFITS
PROVIDED TO OR FOR YOU BY THE COMPANY OR ANY AFFILIATE PURSUANT TO THIS
AGREEMENT.  YOU, THE COMPANY AND THE COMPANY BANK AGREE THAT NONE OF THE
PAYMENTS AND BENEFITS PAYABLE OR PROVIDED TO YOU OR FOR YOUR BENEFIT UNDER THIS
AGREEMENT OR OTHERWISE IN CONNECTION WITH THE MERGER ARE EXPECTED TO CONSTITUTE
AN “EXCESS PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE. 
HOWEVER, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR
THE PRIOR AGREEMENTS, IN NO EVENT SHALL THE AGGREGATE PAYMENTS OR BENEFITS TO BE
MADE OR AFFORDED TO YOU UNDER THIS AGREEMENT OR OTHERWISE (THE “PAYMENTS”)

 

2

--------------------------------------------------------------------------------


 


CONSTITUTE AN “EXCESS PARACHUTE PAYMENT” UNDER SECTION 280G OF THE CODE AND IN
ORDER TO AVOID SUCH A RESULT THE PAYMENTS WILL BE REDUCED, IF NECESSARY, TO AN
AMOUNT SUCH THAT WHEN AGGREGATED WITH ALL OTHER PAYMENTS, BENEFITS OR
DISTRIBUTIONS IN THE NATURE OF COMPENSATION TO OR FOR YOUR BENEFIT, WHETHER
PAID, PAYABLE OR PROVIDED PURSUANT TO THIS AGREEMENT OR OTHERWISE (THE
“AGGREGATE PAYMENTS”), THE VALUE OF SUCH AGGREGATE PAYMENTS SHALL BE EQUAL TO
THREE (3) TIMES YOUR “BASE AMOUNT,” AS DETERMINED IN ACCORDANCE WITH
SECTION 280G OF THE CODE, LESS $5,000.00.  YOU HEREBY AGREE TO REPORT ANY
AMOUNTS PAID OR BENEFITS PROVIDED UNDER THIS AGREEMENT FOR PURPOSES OF FEDERAL,
STATE AND LOCAL INCOME, EMPLOYMENT AND EXCISE TAXES IN A MANNER CONSISTENT WITH
THE MANNER IN WHICH THE COMPANY OR COMPANY BANK REPORTS ANY SUCH AMOUNTS OR
BENEFITS FOR PURPOSES OF FEDERAL, STATE AND LOCAL INCOME, EMPLOYMENT AND EXCISE
TAXES.


 


7.                                     SUCCESSORS.  THIS AGREEMENT IS PERSONAL
TO YOU AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY SHALL NOT BE
ASSIGNABLE BY YOU OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY YOUR LEGAL REPRESENTATIVES.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE BINDING UPON THE COMPANY, THE COMPANY BANK AND THEIR SUCCESSORS AND ASSIGNS. 
FROM AND AFTER THE EFFECTIVE DATE, THE “COMPANY” SHALL MEAN THE “PURCHASER,” AND
“COMPANY BANK” SHALL MEAN “PURCHASER BANK,” EXCEPT TO THE EXTENT THE CONTEXT
INDICATES OTHERWISE.


 


8.                                     WAIVER.  FAILURE OF THE COMPANY TO DEMAND
STRICT COMPLIANCE WITH ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS
AGREEMENT SHALL NOT BE DEEMED A WAIVER OF SUCH TERM, COVENANT OR CONDITION, NOR
SHALL ANY WAIVER OR RELINQUISHMENT OF ANY SUCH TERM, COVENANT OR CONDITION ON
ANY OCCASION OR MULTIPLE OCCASIONS BE DEEMED A WAIVER OR RELINQUISHMENT OF SUCH
TERM, COVENANT OR CONDITION.


 


9.                                     GOVERNING LAW AND JURISDICTION. THE
AGREEMENT IS GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT REGARD TO CONFLICT OF LAWS RULES.  YOU, THE COMPANY AND THE COMPANY BANK
(A) HEREBY CONSENT TO SUBMIT TO THE EXCLUSIVE PERSONAL JURISDICTION OF ANY
FEDERAL COURT LOCATED IN THE STATE OF ILLINOIS OR ANY COURT OF THE STATE OF
ILLINOIS IN THE EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND (B) HEREBY WAIVE ANY RIGHT TO
CHALLENGE JURISDICTION OR VENUE IN SUCH COURTS WITH REGARD TO ANY SUIT, ACTION,
OR PROCEEDING UNDER OR IN CONNECTION WITH THE AGREEMENT.  EACH PARTY TO THIS
AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.


 


10.                               ENTIRE AND FINAL AGREEMENT.  THIS AGREEMENT
SHALL SUPERSEDE ANY AND ALL PRIOR ORAL OR WRITTEN REPRESENTATIONS,
UNDERSTANDINGS AND AGREEMENTS OF THE PARTIES WITH RESPECT TO THEIR EMPLOYMENT
RELATIONSHIP (INCLUDING, BUT NOT LIMITED TO ALL CORRESPONDENCE, MEMORANDA AND
TERM SHEETS AND THE PRIOR AGREEMENTS), AND IT CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES WITH RESPECT TO THOSE MATTERS.  NO AGREEMENTS OR REPRESENTATIONS,
ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF
HAVE BEEN MADE BY EITHER PARTY WHICH ARE NOT SET FORTH EXPRESSLY IN THIS
AGREEMENT.  ONCE SIGNED BY THE PARTIES HERETO, NO PROVISION OF THIS AGREEMENT
MAY BE MODIFIED OR AMENDED UNLESS AGREED TO IN WRITING, SIGNED BY YOU AND A DULY
AUTHORIZED OFFICER OF THE COMPANY AND THE COMPANY BANK AND SUBJECT TO THE PRIOR
WRITTEN CONSENT OF THE PURCHASER.

 

3

--------------------------------------------------------------------------------


 


11.                               ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY OF
THE RIGHTS, OBLIGATIONS OR INTERESTS ARISING HEREUNDER MAY BE ASSIGNED BY YOU. 
NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, OBLIGATIONS OR INTERESTS ARISING
HEREUNDER MAY BE ASSIGNED BY THE COMPANY OR THE COMPANY BANK WITHOUT YOUR PRIOR
WRITTEN CONSENT, TO A PERSON OR ENTITY OTHER THAN AN AFFILIATE OR PARENT ENTITY
OF THE COMPANY OR THE COMPANY BANK OR ITS SUCCESSORS OR ASSIGNS; PROVIDED,
HOWEVER, THAT, IN THE EVENT OF THE MERGER, CONSOLIDATION, TRANSFER, OR SALE OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR THE COMPANY BANK WITH
OR TO ANY OTHER INDIVIDUAL OR ENTITY, THIS AGREEMENT SHALL, SUBJECT TO THE
PROVISIONS HEREOF, BE BINDING UPON AND INURE TO THE BENEFIT OF SUCH SUCCESSOR
AND SUCH SUCCESSOR SHALL DISCHARGE AND PERFORM ALL THE PROMISES, COVENANTS,
DUTIES, AND OBLIGATIONS OF THE COMPANY AND THE COMPANY BANK HEREUNDER.


 


12.                               SECTION HEADINGS.  THE SECTION HEADINGS
CONTAINED IN THIS AGREEMENT ARE INSERTED FOR PURPOSES OF CONVENIENCE ONLY AND
SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


13.                               NOTICES.  ALL NOTICES REQUIRED BY THIS
AGREEMENT SHALL BE SENT IN WRITING AND DELIVERED BY ONE PARTY TO THE OTHER BY
OVERNIGHT EXPRESS MAIL TO THE FOLLOWING PERSONS AND ADDRESSES:


 

If to the Company and Company Bank:

1695 Larkin Avenue

 

Elgin, Illinois 60123

 

If to
you:                                                                                              
At the most recent address on file at the Company.

 


14.                               EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY
BE EXECUTED BY THE PARTIES HERETO IN COUNTERPARTS, AND EACH OF WHICH SHALL BE
CONSIDERED AN ORIGINAL FOR ALL PURPOSES.

 

4

--------------------------------------------------------------------------------


 

If the foregoing is satisfactory, please so indicate by signing and returning to
the Company and the enclosed copy of this letter whereupon this will constitute
our agreement on the subject.

 

 

COMPANY

 

 

 

 

 

By:

/s/ Barrett J. O’Connor

 

 

Date:  June 28, 2005

 

 

 

 

 

COMPANY BANK

 

 

 

 

 

By:

/s/ Barrett J. O’Connor

 

 

Date:  June 28, 2005

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

/s/ Leo M. Flanagan, Jr.

 

 

Leo M. Flanagan, Jr.

 

Date:  June 28, 2005

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2005 Change in Control Agreement Payment (Section 2):

 

$

776,168

 

 

 

 

 

2005 Supplemental Executive Retirement Agreement Payment (Section 3):

 

$

336,328

 

 

--------------------------------------------------------------------------------